Citation Nr: 0605742	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
on a direct basis or as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension on a 
direct basis or as secondary to herbicide exposure.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a heart condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served periods of active service in the Navy from 
November 1958 to February 1962 and from September 1962 to 
February 1979.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran was stationed during active service in the 
waters offshore of Vietnam with conditions of service that 
did not involve duty or visitation in the Republic of 
Vietnam.

2.  Diabetes mellitus of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

3.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

4.  An unappealed RO decision dated in October 1995, of which 
the veteran was notified in the same month, denied service 
connection for a heart condition.    

5.  Additional evidence received since the October 1995 
rating decision is neither cumulative nor redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered to fairly decide the merits of the claim for 
service connection for a heart condition.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hypertension was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  As new and material evidence has not been received since 
the RO's October 1995 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a heart condition have not been met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - On a Direct Basis or Secondary to 
Herbicide Exposure

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  The statutory provision 
specifically covering Agent Orange is 38 U.S.C.A. § 1116, 
which was amended in December 2001 to provide a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The veteran's claim was filed in 
March 2001.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).  The December 2001 change in the 
statute is on its face is more liberal than the statute 
previously in effect.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2005).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has held the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, the VA General Counsel held that the term 
"service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea); soft-tissue sarcoma; and 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) 
(2005).  Type 2 diabetes was added to the list of 
disabilities associated with exposure to certain herbicide 
agents, effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 
8, 2001).  Chronic lymphocytic leukemia was added effective 
October 16, 2003.  See 68 Fed. Reg. 59,540 (October 16, 
2003).

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from diabetes 
mellitus and hypertension as a result of inservice exposure 
to herbicides.  Evidence of record shows that he served 
aboard the USS Kearsarge in 1969.  In March 2001 and January 
2002, the veteran stated that the USS Kearsarge was deployed 
to the waters off the coast of Vietnam and that he had been 
exposed with Agent Orange while on the deck of that vessel 
doing maintenance on aircraft during service.  Internet 
research submitted by the veteran in January 2002 showed that 
that the USS Kearsarge was located at Yankee Station, a point 
in the Gulf of Tonkin off the coast of Vietnam, and had 
liberty periods in Japan and the Philippines during 1969.

The veteran's service personnel records show he was awarded 
the Vietnam Service Medal (VSM) for service from May 1969 to 
August 1969.   The VSM was awarded to all members of the 
armed forces who served in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973.  To qualify 
for award of the VSM an individual had to meet one of the 
following qualifications:  (1) Be attached to or regularly 
serve for 1 or more days with an organization participating 
in or directly supporting military operations.  (2) Be 
attached to or regularly serve for 1 or more days aboard a 
Naval vessel directly supporting military operations.  
(3) Actually participate as a crewmember in one or more 
aerial flights into airspace above Vietnam and contiguous 
waters directly supporting military operations.  (4) Serve on 
temporary duty for 30 consecutive days or 60 nonconsecutive 
days in Vietnam or contiguous areas, except that time limit 
may be waived for personnel participating in actual combat 
operations.

However, evidence of record does not show that the veteran 
had actual duty or visitation in the Republic of Vietnam at 
any time during his service from November 1958 to February 
1979.  Without evidence that the veteran was ever present in 
the Republic of Vietnam or that he ever came closer to 
Vietnam than offshore in a deep-water vessel, exposure to 
Agent Orange cannot be presumed, and the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not pertain to 
this appeal.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, hypertension and 
diabetes mellitus are included in the list of disorders from 
38 C.F.R. §§ 3.307 and 3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service Connection - Diabetes Mellitus 

The veteran was denied service connection for diabetes 
mellitus on a direct basis and as due to exposure to 
herbicides in decisions by the RO in October 1995 and August 
2000.  Since the veteran filed his current claim, Type 2 
diabetes (diabetes mellitus) was added to the list of 
disabilities associated with exposure to certain herbicide 
agents, effective July 9, 2001.  See 66 Fed. Reg. 23166 (May 
8, 2001).  When a new provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Therefore, the veteran's later claim, 
asserting rights that did not exist at the time of the prior 
claim, is necessarily a different claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d. 368 
(Fed. Cir. 1994; Sawyer v. Derwinski, 1 Vet. App. 130, 133 
(1991); see also Routen v. West, 142 F.3d. 1434 (Fed, Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  As a result of 
the change in the regulation, the claim for service 
connection for diabetes mellitus is again considered on the 
merits.

Service medical records are void of any complaint, treatment, 
or diagnosis for diabetes mellitus.  Multiple VA outpatient 
and inpatient treatment records dated from 1991 to 2005 
document that the veteran currently suffers from diabetes 
mellitus, however, none of the competent medical evidence of 
record shows that the veteran suffers from diabetes mellitus 
that is etiologically related to disease, injury, or events 
during his active service or that was incurred within one 
year after his separation from active service.  

Competent medical evidence of record does not show that the 
veteran suffers from diabetes mellitus that is etiologically 
related to disease, injury, or events during active service 
or that were incurred within one year after his separation 
from active service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for 
diabetes mellitus is also not warranted on a direct basis.

Service Connection - Hypertension

Service medical records are void of any complaint, treatment, 
or diagnosis for hypertension.  Multiple VA outpatient 
treatment records dated from 2000 to 2005 document that the 
veteran currently suffers from hypertension, but none of the 
competent medical evidence of record shows that he suffers 
from hypertension that is etiologically related to disease, 
injury, or events during his active service or that was 
incurred within one year after his separation from active 
service.  In fact, evidence of record shows that the veteran 
was diagnosed with hypertension many years after separation 
from active service.  

Competent medical evidence of record does not show that the 
veteran suffers from hypertension that is etiologically 
related to disease, injury, or events during active service 
or that were incurred within one year after his separation 
from active service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for 
hypertension is not warranted on a direct basis.


The Board has also considered whether the veteran's claimed 
disability of hypertension is secondary to his claimed 
diabetes mellitus disability.  As the veteran has not been 
granted service connection for diabetes mellitus, service 
connection cannot be granted on the basis that hypertension 
is secondary to the claimed diabetes.  Service connection may 
be established on a secondary basis for a disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005).  
Further, while the veteran is currently rated as 30 percent 
for seborrhea and as noncompensable (zero percent) for 
residuals of right hand fracture, competent medical evidence 
of record does not show that the veteran's claimed 
hypertension is the result of his current service-connected 
skin or hand disabilities.  Therefore, service connection for 
hypertension is also not warranted on a secondary basis.

II.  New and Material Evidence -Service Connection for a 
Heart Condition

In an October 1995 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for a heart condition.  The RO determined that the 
veteran's current claimed heart condition did not occur 
during active service and was first diagnosed in 1989, many 
years after separation from service.  The veteran did not 
appeal this decision, which is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2005).

In March 2001, the veteran attempted to reopen his claim for 
service connection for a heart condition.  This appeal arises 
from the RO's November 2001 denial to reopen his claim.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  
The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As the veteran's claim was filed in March 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001)

Evidence submitted after the RO's October 1995 rating 
decision, includes statements from the veteran; service 
personnel records; VA outpatient treatment records dated from 
1995 to 2005; VA examination reports dated in August 2001, 
December 2002, June 2003, and August 2004; and an October 
2002 DRO informal conference report.  For reasons discussed 
below, the Board finds that, while some of this evidence is 
new, none of it is material.

Some of the evidence is not new.  VA inpatient treatment 
records dated in December 1989 and January 1990 are 
duplicative, as the veteran submitted this evidence prior to 
the October 1995 rating decision.  Duplicative copies of 
records previously considered are not considered "new" 
evidence.  

Some of the evidence is new, but is not material.  Records of 
VA outpatient and inpatient treatment dated from 1996 to 2005 
show complaints of and treatment for the veteran's claimed 
heart condition of chronic atrial fibrillation.  Multiple VA 
examination reports were obtained to evaluate veteran's 
service-connected skin and hand disabilities.  In the October 
2002 DRO informal conference report, the veteran indicated 
that he was claiming entitlement to secondary service 
connection for a heart condition.  Service personnel records 
provided information concerning the veteran's active service 
dates, awards, and duty assignments.  As the new evidence of 
record discussed above does not contain evidence that shows 
the veteran suffered from a heart condition within a year 
after separation from active service or evidence causally 
relating the veteran's currently diagnosed heart condition to 
his active service, they are not considered material.

Further, in a November 2005 brief, the veteran's 
representative stated that the prior final denial of the 
veteran's claim for entitlement to service connection for a 
heart condition was on a direct basis and noted that the 
veteran is now attempting to reopen his claim for entitlement 
to service connection for a heart condition as secondary to a 
claimed diabetes mellitus disability.  The veteran's 
representative further contended that "this particular 
aspect of service connection has never been considered 
previously" and warranted a finding of new and material 
evidence in order to consider the issue on the merits.  
Concerning this contention, the Board observes that reliance 
upon a new or different theory as to etiology is insufficient 
to transform a previously denied and final claim to a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).

As none of the evidence added to the record since the RO's 
October 1995 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from a 
heart condition that is related to disease or injury incurred 
in or aggravated during his active service or that was 
incurred within a year after his separation from service, the 
Board concludes that the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for entitlement to service connection for a heart 
condition.  In addition, the new evidence of record does not 
bear directly and substantially upon the issue of whether the 
veteran is entitled to service connection for a heart 
condition.  Additional new evidence by itself or in 
connection with other evidence is also not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, the Board finds 
that the veteran's claim for entitlement to service 
connection for a heart condition is not reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Duties to Assist and Notify

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  As discussed below, VA 
fulfilled its duties to inform and assist the veteran 
concerning these claims.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's service connection and new and material 
evidence claims was received in March 2001.  Thereafter, the 
RO denied the veteran's claims in a November 2001 rating 
decision.  Both before and after the November 2001 rating 
action was promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as discussed below.  
Further, after the notice was provided, the case was 
readjudicated in a March 2005 supplemental statement of the 
case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the notice requirements have been 
satisfied.  Notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must inform the claimant about the 
information and evidence:  (1) not of record that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The 
letters from VA dated in June 2001, January 2005, and April 
2005, complied with these requirements.  


As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, VA 
outpatient and inpatient medical records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claims.  In this case, the Board notes that VA examinations 
were not ordered to evaluate the veteran's claimed 
disabilities, as it was determined unnecessary after 
consideration of 3.159(c)(4) (2005).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Service connection for diabetes mellitus on a direct basis or 
as secondary to herbicide exposure is denied.

Service connection for hypertension on a direct basis or as 
secondary to herbicide exposure is denied.

New and material evidence has not been received to reopen a 
claim for service connection for a heart condition. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


